Citation Nr: 1400608	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to Dependency and Indemnity Compensation (DIC) and death pension benefits.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) and death pension benefits.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  He died in 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 Administrative decision by the RO that declined to reopen the claim for DIC and death pension benefits.  A hearing at the RO before the undersigned was held in March 2011.  


FINDINGS OF FACT

1.  Entitlement to DIC and death pension benefits was last finally denied by the RO in January 2003.  

2.  Evidence received since the January 2003 decision is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Appellant and Veteran did not cohabitate continuously from the date of marriage until the date of his death, and their separation was not without fault on the part of the Appellant.  


CONCLUSIONS OF LAW

1.  The unappealed January 2003 Administrative decision which last denied entitlement to DIC and death pension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Additional evidence received since the January 2003 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

3.  Entitlement to DIC and death pension benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.53, 3.152, 3.159 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the favorable disposition of the decision to reopen the claim of entitlement to DIC death pension benefits, which is not prejudicial to the Appellant, the Board need not assess VA's compliance with the VCAA in the context of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2011.  Although the letter was not sent prior to initial adjudication of her claim, this was not prejudicial to the Appellant, as the claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in February 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  Based on the communications sent to the Appellant and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and, based on her contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to the extent possible, and that appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Appellant testified at a hearing at the RO before the undersigned in March 2011.  Neither the Appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the March 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned Acting VLJ explained the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  The Acting VLJ also granted the Appellant's request to keep the record open for 30 days to afford her an opportunity to submit additional evidence.  Neither the Appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Appellant's appeal.  


Finality

In this case, while the RO found that new and material evidence had not been received to reopen the Appellant's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Appellant's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, entitlement to DIC death benefits was last finally denied by the RO in January 2003.  There was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Appellant did not submit any new and material evidence within the year following the January 2003 RO decision, nor did she file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Appellant's claim initially was denied by the RO in November 1989 on the basis that the she and the Veteran had not cohabitated continuously from the date of marriage until the date of his death and their separation was not without fault on the part of the Appellant.  Subsequent requests to reopen the claim were denied by the RO in July 1994 and 1995, May 2001 and January 2003, because the Appellant did not submit any additional probative evidence which established she and Veteran cohabitated continuously prior to his death, or that any separation was due to the misconduct of, or procured by the Veteran without the fault of the Appellant.  Thus, in order for the Appellant's claim to be reopened, new and material evidence must have been added to the record since the January 2003 decision that addresses these bases.  

Relevant evidence submitted and obtained since the January 2003 rating decision includes the Appellant's testimony at a hearing at the RO before the undersigned in March 2011 and statements from the Appellant's sister and two brothers.  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  This evidence addressed the basis for the previous denial and are sufficient to reopen the claim for DIC death pension benefits.  Thus, the evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addressed the basis on which the Appellant's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

Having determined that the Appellant's claim is reopened, the Board next must determine if it will be prejudicial to her if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Appellant was notified of VA's duty to assist her in obtaining evidence, of what evidence was required to sustain her claim, and what evidence has already been obtained.  The Appellant was notified of her responsibility to submit evidence which showed that she and the Veteran cohabitated continuously since their marriage, that there was no fault on her part for any period of separation, and why the current evidence was insufficient to award the benefits sought.  The Appellant was also given additional time to submit evidence that addressed the deficiencies in her claim.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Appellant has been completed, and that she will not be prejudiced by the Board proceeding to review this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Laws & Regulations

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).  

Factual Background & Analysis

The Appellant contends that she married the Veteran in 1976, and believes that she should be recognized as his surviving spouse.  The Appellant testified that, like any marriage, there were ups and downs, but that they had three children together and that they were living together at his mother's house when the Veteran died in 1989.  

Concerning the Appellant's contentions and testimony, while she is competent to provide evidence regarding her personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board notes that the Appellant has given vague, inconsistent and contradictory statements concerning the circumstances of her marriage to the Veteran and the status of their cohabitation prior to his death.  This raises serious doubts as to her ability to provide accurate and reliable information and reflects negatively on her credibility.  

The evidence shows that the Veteran died in April 1989 due to cardiorespiratory arrest.  At the time of his death, the Veteran lived with his mother in Pharr, Texas.  The Certificate of Death showed the Veteran's residence was the same address as his mother and indicated that he was divorced.  The Veteran's mother paid for his burial expenses and she subsequently was reimbursed by VA.  

Moreover, on her original application for DIC benefits in May 1989, the Appellant indicated that she was the Veteran's "ex-wife" and reported that she lived in Mission, Texas.  In response to the RO's request for additional information, the Appellant reported in a letter dated in June 1989, that she "thought we were divorced when I filed for my children's benefits, but was never legally divorced although we were separated briefly at the time of his death."  

In a letter received in July 1989, the Appellant provided vague and somewhat disjointed information about their marital relationship, and reported that they lived in Mission, Texas prior to their marriage, but that she moved to Florida for a while after she was released from the hospital where she was treated for a nervous breakdown in 1975.  "From then on I was not sure about the years he went to jail but till he died he had just gotten out maybe not just then but I think it was about 7 to 8 months."  She went on to report that "we did intend to live with each other for the rest of our lives."  

The evidence of record also includes a copy of a Motion to Dismiss received in July 1989.  The Motion was filed with the District Court of Hidalgo County in July 1977 in response to a petition filed by the Veteran for Reciprocal Support Action.  The basis for the motion was that the Appellant had returned to the court's jurisdiction.  The Motion also indicated that the children lived with the Veteran.  

In a letter received in July 1989, the Veteran's mother reported that while the Appellant and her son were married, they did not live together and her son lived at home with her.  She reported that the Appellant had her own life and lived on her own.  

In a letter received in March 1995, the Appellant reported that the only time they (she and the Veteran) were separated was when he was incarcerated.  

On an application for DIC benefits, received in October 2000, the Appellant reported that she and the Veteran were never separated for more than a week, and that she could not recall the specific dates of their separations.  The Appellant reported that they lived together as husband and wife, at his mother's house from 1967 to 1969; in Mission, Texas from 1972 to 1978, and in Edinburgh, Texas from 1979 to 1988.  In her July 1989 letter, the Appellant reported that the Veteran was incarcerated from 1969 to 1971, and from 1972 to 1975.  

The Board notes that, while the Appellant asserted that she and the Veteran lived together nearly continuously since 1969, a review of the evidence of record does not show that the Veteran ever reported that he lived at any of the addresses listed by the Appellant on her October 2000 application for VA benefits.  That is, the Veteran reported his mother's home address in Pharr, Texas, as his address for VA educational benefits in March 1976.  He also reported that he lived in Lovelady, Texas, on VA Enrollment Certifications in October 1979 and February 1980.  The record also showed the Veteran had a Post Office Box address in McAllen, Texas, when he was receiving education benefits in 1970.  

At the hearing in March 2011, the Appellant offered vague and nonspecific information concerning her marriage to the Veteran.  She testified that they were separated "maybe two or three weeks" prior to his death and they lived together at his mother's house after he was released from a hospital shortly before his death.  

In this case, while the Appellant contends that she and the Veteran lived together nearly continuously from the date of their marriage to the date of his death in 1989, it is evident from a review of the evidence that this was not the case.  While the evidence shows that the Veteran and Appellant were married in March 1976, the letter from the Veteran's mother as well as the information provided by the Appellant in connection with her original claim in 1989 indicated that they did not cohabitate and that they lived apart for most, if not all, of their years of marriage.  Thus, the evidence does not support a finding of continuous cohabitation.  Concerning the Appellant's testimony in March 2011 that she and the Veteran lived at his mother's house immediately prior to his death, the information provided by his mother in July 1989 clearly contradicts that assertion.  Rather, the evidence shows that the Appellant lived in Mission, Texas, at the time of the Veteran's death.  Finally, the Board finds that the Appellant's assertion that she lived with the Veteran continuously up until the time of his death but she believed that they were divorced when she filed her original claim in 1989 is not logical or rational.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board also may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, the Board finds the Appellant is not a reliable historian and her contentions that she and the Veteran lived together continuously until his death are not credible.  Accordingly, the Board finds that the Appellant's assertions and testimony are of no probative value and declines to assign it any evidentiary weight.  

The Board also has considered the various letters from friends and family members, including the Appellant's two brothers, a sister, and a neighbor.  These letters did not provide any detailed or specific information other than to assert that the Appellant and Veteran were married and had children together.  A letter from a neighbor, received in July 1989, indicated that the Appellant and Veteran lived "periodically on & off" since 1969.  It is evident, however, that the neighbor had little actual knowledge of the Appellant or the Veteran's marital history, as she did not know any of their prior addresses or how many children they had.  

In October 2000, the Appellant's sister reported that the Appellant and the Veteran lived together as husband and wife until he passed away.  Although her sister indicated that she saw the Appellant often and talked with her on the phone, she reported that she saw the Veteran only "once in a while at family get togethers."  Statements from her two brothers, received in April and May 2011, similarly were vague and indicated only that the Appellant was married to the Veteran and that they were together until his death.  Conspicuously absent from any of the letters from the family members was any description of their observations or interactions with the Veteran during his lifetime.  One brother reported that he recalled going over to "his sister's" house to pick up the children because "their parents" were still at work.  The Board notes, however, that in October 2000, the Appellant asserted that the Veteran "never worked."  The same brother also reported that his sister would come by their parents house to pick up the children and she sometimes would stay and talk with their mom for awhile.  Again, there was no mention that the Veteran ever stopped by to pick up the children or that he was ever with his sister when she came by to visit.  It seems reasonable to expect that, if the Appellant and Veteran lived together for their entire marriage, the family members would have been able to provide a more detailed description of the Veteran and their interactions with him.  That the family members could offer no specific details or information other than they were married and had children, when considered with the statement from the Veteran's mother and the Appellant's initial description of their marital status in 1989, undermines the probative value of the lay statements.  Thus, the Board declines to assign these lay statements any evidentiary weight.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, the Board finds that the preponderance of the evidence shows that the Appellant and Veteran did not cohabitate continuously during their marriage and the Appellant was not without fault for any period of separation.  The Board also finds that, because the preponderance of the competent and probative evidence is against the Appellant's claim, it must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to DIC and death pension benefits is reopened; to this extent only, the appeal is granted.

Entitlement to DIC and death pension benefits is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


